DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed April 13, 2021.  The instant application is a continuation of application no. 16240124, now U.S. Patent No. 11017334.  Currently claims 1-18 are pending.  Claims 1 and 10 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Workspace Management System Docking Station Port Level Time Usage and Power Consumption Monitoring and Reporting.


Information Disclosure Statement
The information disclosure statements filed on 4/22/21, 4/22/21, 8/27/21, 10/4/21, 11/30/21, 2/2/22 have been made part of the record in the application.  It should be noted that the six submitted IDSs constitute 50+ pages and contain several hundred references.  Further it should be noted that a vast majority of the references cited are not relevant to the claimed invention.  The applicant is invited to specifically point out those references that may be pertinent to the claimed invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 10, the claims are directed to the abstract idea of data reporting .  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, data reporting (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to track use of each of a plurality of ports of a computer docking sattion, wherein data reporting is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “track”, and “generate” recite functions of the data reporting are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1 and 10 appears to be to display usage time data for a plurality of ports of a computer docking station.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are additional limitations of generic computer elements: system computer and docking stations.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of tracking the use of each of a plurality of ports all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a system computer and docking stations nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of generating a graphical user image including an indication of usage time is directed to insignificant pot-solution activity (i.e. data output).  The mere nominal recitation of a generic system/computer/device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The claims recite the combination of additional elements memory configured to receive and store demand data, a processor to perform the method steps and an interface to receiving input data,  The generic system computer and docking stations are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving and generating steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).


Regarding dependent claims 2-9 and 11-18, the claims are directed to the abstract idea of data reporting and merely further limit the abstract idea claimed in independent Claims 1 and 10.  
Claims 2 and 11 further limit the abstract idea by log/inventory peripheral devices (a more detailed abstract idea remains an abstract idea).  Claims 3 and 12 further limit the abstract idea by identify a user and generating a map showing locations of the user (a more detailed abstract idea remains an abstract idea).  Claims 4 and 13 further limit the abstract idea by detect one or more attached peripheral devices and determine if the workstation matches the minimum configuration requirements (a more detailed abstract idea remains an abstract idea).  Claims 5 and 14 further limit the abstract idea by comparing power consumption profiles expected v. model (a more detailed abstract idea remains an abstract idea).  Claims 6 and 15 further limit the abstract idea by determining usage patterns and generate a maintenance alert (a more detailed abstract idea remains an abstract idea).  Claims 7 and 16 further limit the abstract idea by determine an amount of time per hour each of the ports have been used (a more detailed abstract idea remains an abstract idea).  Claims 8 and 17 further limits the abstract idea to generate a heat-map (a more detailed abstract idea remains an abstract idea).  Claims 9 and 18 further limit the abstract idea by generating a real-time heat map (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-18, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware (e.g. “general purpose computing platform”, Specification: Line 3, Page 21).   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al., U.S. Patent Publication No. 20170054734 in view of Robertson et al., U.S. Patent Publication No. 20090125743.

Regarding Claims 1 and 10, Sigal et al. discloses a system (Figure 1; Paragraph 19) and method comprising:
Providing, via a plurality of docking stations (port replicators, etc.) a network connection and power to a computer device at a corresponding workstation (desk, location, office, etc.; Figure 1; Abstract; Paragraphs 7, 8), each docking station of the plurality of docking stations including a plurality of ports (USB, sockets, connections, etc.; Paragraphs 15-17; Figure 1) to communicate with one or more peripheral (external, connected, secondary, etc.) devices (Paragraphs 4, 14, 15);
A network interface to communicate with a network (Figure 1; Paragraphs 16, 21);

Generating a graphical user image including an indication of usage time for each of the plurality of docking stations (Figure 3, Element 116; Paragraphs 25, 26; Claim 11).

While tracking port level usage is well-known (e.g. tracking mouse movements or keyboard strokes) Sigal et al. does not expressly limit the usage tracking to one or more ports of the docking station as claimed.

Robertson et al., from the same field of endeavor of usage tracking, discloses a system and method comprising:
Providing, via a plurality of computer a network connection and power to a computer device at a corresponding workstation (desk, location, office, etc.), each computer of the plurality of computer including a plurality of ports (sockets, connections, etc.) to communicate with one or more peripheral devices (Figures 1-3);
Tracking, via a system computer in communication with each computer/workstation, the use (activity, energy, power, electricity, on/off, traffic, voltage, etc.) of each of the plurality of ports on each of the plurality of workstations (Paragraphs 9, 13, 42-46, 58, 84-85; Claims 1, 2, 15); and
Generating a graphical user image including an indication of usage time for each of the plurality of ports (Paragraphs 84-86).

It would have been obvious to one skilled in the art that the system and method as disclosed by Sigal et al. with its ability to monitor and report docking station usage/utilization for a plurality of 

Regarding Claims 2 and 11, Sigal et al. disclose a system and method further configured to log and inventory the one or more peripheral devices (Paragraphs 7, 8, 17, 19; Figure 2; Figure 1, Element 26A).

Regarding Claims 3 and 12, Sigal et al. discloses a system and method further comprising identifying a user of each of the plurality of docking stations and generate a map showing the locations of the users (Figure 3, Element 108; Paragraphs 21, 22, 25).

Regarding Claims 6 and 15, Sigal et al. discloses a system and method discloses a system and method further configured to monitor use of the plurality of workstations determine a pattern (trend, etc.) of users avoiding use (used very little) of a particular one of the plurality of work stations (Paragraphs 5, 84-86).

Robertson et al., from the same field of endeavor of usage monitoring, discloses generating an alert (Paragraph 9).

Regarding Claims 7 and 16, Sigal et al. discloses a system and method further configured to determine an amount of time each of the work stations has been used.


Robertson et al., from the same field of endeavor of computers, discloses a system and method further configured to determine an amount of time each of the plurality ports of a docking station have been used (Paragraphs 9, 13, 42-46, 58, 84-85; Claims 1, 2, 15).

While expressing mathematical/statistical measurements on a per hour basis is old well-known, Sigal et al. does not disclose usage per hour as claimed.  Support for this old and well-known fact can be found in at least the following reference(s):  Haji-Ioannou, U.S. Patent Publication No. 2004011382 (Paragraphs 18, 39). 

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Sigal et al. and Robertson e al. would have benefited from expressing the usage per hour in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

That the usage is expressed on per hour merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

	



Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al., U.S. Patent Publication No. 20170054734 in view of Robertson et al., U.S. Patent Publication No. 20090125743 as applied to the claims above and further in view of Siefert, U.S. Patent No. 6662240.

Regarding Claims 4 and 13, Sigal et al. discloses a system and method further configured to detect the one or more peripheral devices attached to the plurality of docking stations (Paragraphs 7, 8, 17, 19; Figure 2; Figure 1, Element 26A).  

While checking minimum requirements for computer peripherals is old and well known Sigal et al. does not disclose determining if a workstation matches a minimum specification/configuration as claimed.

Siefert, from the same field of endeavor of computer systems, discloses a system and method configured to determine if a corresponding workstation matches a minimum requirement of a given workstation configuration (Abstract; Column 1, Lines 37-48; Column 5, Lines 60-68; Column 2, Lines 55-65; Column 6, Lines 1-8).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Sigal et al. and Robertson et al. would have benefited from determining if a work station configuration matched a minimum configuration/requirement in view of the disclosure of Siefert, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al., U.S. Patent Publication No. 20170054734 in view of Robertson et al., U.S. Patent Publication No. 20090125743 as applied to the claims above and further in view of Remaker, U.S. Patent Publication No. 20170262779.

Regarding Claims 5 and 13, Sigal et al. discloses a system and method further comprising loggin/collecting and analyzing power consumption of individual devices/peripherals (Paragraphs 84-86).

Sigal et al. does not disclose power consumption profiles or generating an alert as claimed.

Robertson et al., from the same field of endeavor of computer monitoring, discloses a system and method further configured to compare power consumption/usage to expected power consumption and when the consumption deviates from the expected power generate an alert indicating that one of the peripheral devices is malfunctioning (Paragraphs 9, 85).

Remaker, from the same field of endeavor of power consumption monitoring, discloses a system and method configured to compare power consumption profiles of one or more peripheral devices connected to a plurality of docking stations to expected power consumption profiles  (Paragraphs 36, 37; Figures 8, 10).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Sigal et al. and Robertson et al. would have benefited from comparing power profiles, in view of the disclosure of Remaker, since the claimed invention is merely a combination of old .



Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sigal et al., U.S. Patent Publication No. 20170054734 in view of Robertson et al., U.S. Patent Publication No. 20090125743 as applied to the claims above and further in view of Ericksen et al., U.S. Patent Publication No. 20140172731.

Regarding Claims 8 and 17, Sigal et al. discloses a system and method further configured to generate a map showing a historic snapshot of use of the plurality of workstations (Paragraphs 84-86).

While the utilization of heat maps in statistical analysis is old, very well-known and common place, Sigal et al. does not strictly limit the display of data to a heat map as claimed.

Ericksen et al., from the same field of endeavor of usage monitoring, discloses a system and method configure to generate a heat map showing a snapshot of use of a plurality of workstations (Paragraphs 44, 138, 140; Figure 9C).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Sigal et al. and Robertson et al. would have benefited from utilizing any of a plurality of well-known statistical representation tools, including but not strictly limited to heat maps, in view of the disclosure of Ericksen et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 9 and 18, Sigal et al. discloses a system and method further configured to generate a map showing real-time use of the plurality of workstations (Paragraphs 5, 84-86).

Sigal et al. does not strictly limit the display of data to a heat map as claimed.

Ericksen et al., from the same field of endeavor of usage monitoring, discloses a system and method configure to generate a heat map showing use of a plurality of workstations (Paragraphs 44, 138, 140; Figure 9C).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623